DETAILED ACTION

Claims status
In response to the application/ RCE amendment filed on 03/02/2021, claims 30-49 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 30-49 are found to be allowable. Claims 30-49 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“An apparatus of a user equipment (UE) operable for bandwidth part (BWP) indication, the apparatus comprising: one or more processors configured to: decode, at the UE, downlink control information (DCI), received from a base station, with a DCI format; identify, at the UE, a BWP indicator field value from the DCI, wherein the BWP indicator field comprises a bitmap identifying a contiguous set of physical resource blocks (PRBs) of a selected subband among a plurality of subbands within a system bandwidth; and determine, at the UE, a BWP from the BWP indicator field value, the BWP corresponding to the contiguous set of PRBs of the selected subband; and a memory interface configured to store in a memory the BWP indicator field value.” in combination with other claim limitations as specified in claims 30-49.
With respect to claim 30; YOU discloses an apparatus of a user equipment (UE) operable for bandwidth part (BWP) indication, the apparatus comprising: one or more processors configured to: decode, at the UE, downlink control information (DCI), received from a base station, with a See Fig. 4: The eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space, and the UE monitors the search space to detect the PDCCH (DCI). In this case, monitoring implies attempting to decode each PDCCH in the corresponding search space in accordance with all monitored DCI formats. ¶. [0091]); identify, at the UE, a BWP indicator field value from the DCI (See Fig. 4 and 5: processing Control Channel Elements (CCEs), i.e., bandwidth part, for transmission of specific PDCCH determined by a network or the eNB in accordance with a channel status; ¶. [0091]), wherein the BWP indicator field comprises a bitmap (See Figs. 4-5: The number of DCI formats and DCI bits are determined in accordance with the number of CCEs. ¶. [0090]); and determine, at the UE, a BWP from the BWP indicator field value (The EPDCCH is transmitted using an aggregation of one or several consecutive enhanced control channel elements (ECCEs). Each ECCE consists of multiple enhanced resource element groups (EREGs), i.e., BWP from the BWP field or CCE elements. EREGs are used for defining the mapping of enhanced control channels to REs.; ¶. [0146]) and a memory interface configured to store in a memory the BWP indicator field value (See Fig. 18: storing information, i.e., including BWP field value, related to communication in a wireless communication; ¶. [0248-0249]).
Marinier further discloses the BWP indicator field includes a bitmap (See Fig. 4: the DCI(UCI) format may include one field for a CSI request and one field for a HARQ A/N request (e.g., as separate bitmap fields). Note: CSI field having bitmap fields is analyzed as the BWP field having bitmap value. ¶. [0283]).
Neither YOU nor Marinier nor in combination teaches “a bitmap identifying a contiguous set of physical resource blocks (PRBs) of a selected subband among a plurality of subbands within a system bandwidth; and determine, at the UE, a BWP from the BWP indicator field value, the BWP corresponding to the contiguous set of PRBs of the selected subband; and a memory interface configured to store in a memory the BWP indicator field value." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 30-49 fail to, either singularly or in combination, to anticipate or render the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416